ON REHEARING.
The appellant is mistaken in the statement contained in the application for a rehearing that:
“The bill of exceptions solemnly recites that all of the evidence in said cause is contained in the bill of exceptions.”
What the bill of exceptions does recite in this connection is that it contains “substantially all of the testimony.”
In holding that a proper predicate had been laid for the introduction of the testimony of the impeaching witness as to the statements made by the witness Myers in a conversation with his wife, we called attention to the fact that the question asked the witness Myers, in ref-' erence to which it is contended that a proper predicate was not laid, was not the first question asked the witness in- reference to the conversation, and that the form in which this question was asked shows that in the preceding questions propounded to the witness he had been put on notice of the place of the conversation, for it called for a conversation “at the same time and place.” Construing the recitals in the bill of exceptions most strongly against the party excepting, as is the well-recognized rule (Kabase v. J. & B. Co., 155 Ala. 254, 46 South. 581), it is certainly not made to appear affirma *176tively that the trial court was in error in failing to require a proper predicate to he laid, and the presumption is that the court did its duty in this particular (Price v. State, 117 Ala. 113, 23 South. 691; Ex parte State, 180 Ala. 4; 61 South. 53).
The application for a rehearing is denied.